[Cite as Castanien v. Castanien, 2013-Ohio-1393.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              WYANDOT COUNTY




ERIN CASTANIEN, ET AL.,

        PLAINTIFFS-APPELLANTS,                            CASE N0. 16-12-08

        v.

S. MICHAEL CASTANIEN,                                     OPINION

        DEFENDANT-APPELLEE.




                Appeal from Wyandot County Common Pleas Court
                           Domestic Relations Division
                           Trial Court No. 08-DR-0113

                                     Judgment Affirmed

                              Date of Decision: April 8, 2013




APPEARANCES:

        Gary S. Wellbaum for Appellants

        Kevin P. Collins for Appellee
Case No. 16-12-08


SHAW, J.

           {¶1} Plaintiffs-appellants Erin Castanien, Tim Aller, and Jean Aller

(collectively “appellants”), appeal the April 19, 2012, judgment of the Wyandot

County Court of Common Pleas, Domestic Relations Division, granting Erin’s ex-

husband, Michael Castanien, custody of Erin and Michael’s three children. For

the reasons that follow, we affirm the judgment of the trial court.

           {¶2} Erin and Michael were married April 22, 2003.                  They had three

children together: Cole, born in April of 2004, and Macy and Drew, twins, born in

October of 2006. On November 3, 2008, Erin filed a complaint for divorce. The

divorce proceedings resulted in numerous hearings which concluded on January

12, 2010.1 On February 10, 2010, the Magistrate presiding over the divorce filed a

decision that, inter alia, granted custody of the parties’ three children to Erin.

(Doc. 64). Michael was granted parenting time according to the local rule. (Id.)

On February 25, 2010, the trial court filed an entry stating that it had

independently reviewed the Magistrate’s decision and that the court adopted and

approved the Magistrate’s decision. (Doc. 65). The trial court ordered Erin’s

attorney to prepare an entry consistent with its holding for the court to review.2

(Id.)




1
    Other hearings occurred May 4, 2009, August 19, 2009, November 10, 2009.
2
    That entry was prepared and filed on April 5, 2010. (Doc. 71).

                                                   -2-
Case No. 16-12-08


         {¶3} Subsequently, on March 5, 2010, a Friday evening, Erin attempted to

commit suicide. Erin would later state that she made the decision to attempt

suicide on the very day of her attempt while her children were napping, though she

did not actually make the attempt until later Friday evening after Michael had

retrieved the children from Erin’s home for his weekend visitation around 6:00

P.M.

         {¶4} On the night of the suicide attempt, when the children left Erin’s

residence with Michael, Erin wrote a suicide note, took some pills, and then went

to lie down. In her attempt, Erin had to take additional pills more than one time.

Erin was found by her mother the next day and was life-flighted and hospitalized.

Erin does not recall any event from Friday evening until Sunday when she woke

briefly and then went back to sleep.

         {¶5} On March 11, 2010, Michael filed an “Exparte Motion for Emergency

Custody” of the parties’ three children arguing that Erin was hospitalized from her

suicide attempt.3 (Doc. 66). That same day, the motion was granted. (Doc. 69).

         {¶6} While Erin was in the hospital recovering from her suicide attempt,

cellulitis developed in her leg and she was treated for that. Erin remained in the

hospital for two weeks, and then moved into the home of her parents where she

has since resided. Prior to the suicide attempt, Erin had been living independently.


3
  The motion does not actually use the term “suicide,” rather at this point the attempted suicide was referred
to as an “overdose.”

                                                     -3-
Case No. 16-12-08


        {¶7} On April 23, 2010, Michael filed a motion to reallocate parental rights

and responsibilities, requesting that he be designated the legal and residential

parent of the parties’ three children. (Doc. 72).

        {¶8} On June 9, 2010, a judgment entry was filed regarding temporary

orders that continued Michael’s temporary custody, but also gave Erin supervised

visitation of the parties’ children. (Doc. 86).

        {¶9} On June 17, 2010, Erin requested the appointment of Mary Snyder as

Guardian ad Litem (“GAL”), a private GAL on the court’s approved appointment

list. (Doc. 87). On June 18, 2010, that motion was granted and Mary Snyder was

officially appointed. (Doc. 89); (Doc. 93).

        {¶10} On June 22, 2010, Tim and Jean Aller, Erin’s parents who she was

residing with, filed a motion to intervene to request companionship or visitation

rights with the parties’ children. (Doc. 91). On July 12, 2010, that motion was

granted. (Doc. 92).

        {¶11} On August 24, 2010, Erin filed a “Motion for Reallocation of

Parental Rights and Responsibilities.”4 (Doc. 97).

        {¶12} On August 24, 2010, Tim and Jean Aller filed a “Motion for

Grandparent companionship or visitation rights and/or temporary and/or

permanent parenting time.” (Doc. 98).


4
  This motion actually mischaracterizes Erin as Defendant in this matter, then later refers to her as the
Plaintiff. (Doc. 97).

                                                  -4-
Case No. 16-12-08


         {¶13} On August 23, 2010, Mary Snyder filed a notice of filing of GAL

report. (Doc. 96). The GAL’s report stated, “[a]t this time, the undersigned

cannot advise the Court as to which parent would make a better residential parent,

as neither currently seems appropriate for the task. The undersigned suggests that

the matter be continued for a period of three months and that during that time the

children be placed in the temporary custody of Tim and Jean Aller.” (Emphasis

sic) (Plaintiff’s Ex. 28). The GAL further recommended frequent unsupervised

parenting time for both parents, and that Erin should move out of the Aller’s home

and establish her own residence. (Plaintiff’s Ex. 28).

         {¶14} A full evidentiary hearing on the post-decree change of custody

motions pending before the court was conducted before the Magistrate on multiple

dates:    October 12, 2010, December 21, 2010, and February 16, 2011.          The

Magistrate heard testimony from the parties, Cole’s kindergarten teacher, a speech

therapist that evaluated Drew, an outpatient mental health therapist that worked

with Erin, Erin’s sister, the GAL, and the mother of each party. In addition, trial

depositions were taken of medical doctors that worked with the children and Erin.

Following the hearing on February 16, 2011, the parties were invited to file

written closing arguments.

         {¶15} On February 9, 2011, just before the last evidentiary hearing, the

GAL filed a notice of filing a supplemental report. (Doc. 144). In this report, the


                                        -5-
Case No. 16-12-08


GAL argued that no change of circumstances had occurred and thus custody

should revert back to Erin. (Plaintiff’s Ex. 29). The report did not explicitly

address the best interests of the children.

       {¶16} On February 24, 2011, Michael filed his closing argument. (Doc.

151). On February 25, 2011, appellants filed their closing argument. (Doc. 152).

       {¶17} On April 5, 2011, the Magistrate filed a 43 page decision granting

Michael’s motion for change of custody.         (Doc. 153).   In the decision, the

Magistrate made extensive findings of fact based on the testimony and the record.

The Magistrate then summarized the “change of circumstances” as follows:

       In order to begin an analysis it must first be shown that a change
       in circumstance to the residential parent or the children ha[s]
       occurred. This is uncontroverted by the testimony, although
       Plaintiff fails to recognize the change. Plaintiff tried to kill
       herself. The children had to leave their home and live with
       Defendant. They had to change schools, adjust to a new
       environment, make new friends, and have a new schedule. All
       without any notice. Plaintiff was hospitalized for weeks. She
       now lives with her parents. She is not independent. Plaintiff is
       being supported financially and emotionally by her parents.
       There has been a change of circumstances.

       {¶18} The Magistrate then went on to discuss whether the benefit of the

change outweighed the harm, specifically addressing each relevant best interest

factor in R.C. 3109.04(F)(1). Some things the Magistrate found persuasive were

health and behavioral improvements of the children while in the custody of

Michael, Erin’s mental health condition (which according to the Magistrate’s


                                          -6-
Case No. 16-12-08


decision from the divorce, was not mentioned as an issue when originally

determining custody), and Michael being more likely to facilitate parenting time.

The Magistrate went on to discuss how her ultimate conclusion that it was in the

children’s best interest that Michael be granted custody differed from the GAL and

why the Magistrate felt that determination was appropriate despite the GAL’s

recommendation.

        {¶19} On April 19, 2011, appellants filed initial objections to the

Magistrate’s decision.            (Doc. 154).           On July 12, 2011, appellants filed

supplemental objections to the Magistrate’s decision. (Doc. 169). In total, there

were over 100 objections to the Magistrate’s decision. On July 27, 2011, Michael

filed a memorandum opposing the objections. (Doc. 174).

        {¶20} On December 1, 2011, the trial court filed a 33 page judgment entry

after conducting its independent review and analysis of the decision in light of the

objections.5      (Doc. 177).        In its entry, the court specifically addressed each

objection, and then the court found that “the findings of fact set forth in the

magistrate’s decision, and as modified herein by the prior rulings on the

objections, are supported by the evidence, and the court therefore adopts them in

their entirety[.]”6 (Id.) The court then adopted the Magistrate’s award of custody



5
 The pages were not numbered and were hand counted.
6
 The entry not only dealt with appellants’ objections, but the GAL’s objections as well. In addition, the
court addressed claims that the Magistrate was biased finding them without support.

                                                  -7-
Case No. 16-12-08


of the parties’ three children to Michael. The court did, however, remand the

matter back to the Magistrate for further consideration of child support. (Id.)

       {¶21} The court’s judgment entry was appealed, but that appeal was

ultimately dismissed for lack of a final appealable order as the Magistrate still had

to address the child support issues upon remand. (Doc. 182).

       {¶22} On February 1, 2012, the Magistrate held a hearing on the remanded

child support issues. On February 27, 2012, a Magistrate’s Decision was filed

dealing with the remanded child support issues. (Doc. 183). On April 19, 2012, a

final judgment entry was filed adopting the Magistrate’s Decision, designating

Michael legal custodian and residential parent of the parties’ three children, and

addressing the child support issues that had been remanded. (Doc. 186).

       {¶23} It is from this judgment that appellants appeal, asserting the

following assignment of error for our review.

                   ASSIGNMENT OF ERROR
       THE TRIAL COURT ABUSED ITS DISCRETION AND
       ERRED AS A MATTER OF LAW BY DISREGARDING,
       WITHOUT ANY VALID BASIS OR JUSTIFIABLE CAUSE,
       THE    GUARDIAN     AD     LITEM’S   REPORTS,
       RECOMMENDATIONS, AND TESTIMONY         HEREIN
       THEREBY   EFFECTIVELY    LEAVING   THE   BEST
       INTERESTS   OF     THE    CHILDREN     HEREIN
       UNREPRESENTED IN THE TRIAL COURT PROCEEDINGS.

       {¶24} In their assignment of error, appellants argue that the trial court

disregarded the GAL’s reports, recommendations, and testimony and thereby


                                         -8-
Case No. 16-12-08


effectively dismissed the GAL. Specifically, appellants argue that four assertions

by the Magistrate in the Magistrate’s Decision were unfounded and were

tantamount to dismissal of the GAL. Appellants argue that under the Rules of

Superintendence, the Magistrate should have appointed another GAL to represent

the best interests of the children.

            {¶25} At the outset, we would begin by addressing the fact that in their

brief and reply brief to this court, appellants cite no case law or statutory authority

supporting their argument. Appellants loosely refer to Rule 48 of the Rules of

Superintendence as guidelines supporting their argument.7 However, we have

previously held that “[t]he Rules of Superintendence ‘do not have the same force

as a statute or case law, but are rather purely internal housekeeping rules which do

not create substantive rights in individuals or procedural law.’”                                Heilman v.

Heilman, 3d Dist. No. 6-12-08, 2012-Ohio-5133, ¶ 33, quoting Elson v. Plokhooy,

3d Dist. No. 17-10-24, 2011-Ohio-3009, ¶ 40. Thus, appellants’ reliance on the

Rules of Superintendence under our own case law is misplaced as the rules do not

create rights. In Heilman and Elson, this court has overruled assignments of error

for solely relying on the Rules of Superintendence for support. Based upon our

prior holdings, appellants cannot maintain their argument.




7
    This is the only “authority” appellants cite in their Table of Authorities in their brief.

                                                         -9-
Case No. 16-12-08


        {¶26} However, as appellants’ argument is also without merit, we will also

address it on its factual basis. In their brief, appellants direct us to look at four

assertions in the Magistrate’s decision that they say were unfounded.                          The

particular assertions in the Magistrate’s Decision that appellants refer to are taken

from a portion where the Magistrate is discussing the GAL. The portion reads as

follows:

        [1] Given her frequent communication with Plaintiff, [2] her
        association with Plaintiff apart from her Guardian ad Litem
        duties, [3] making a criminal complaint against Defendant, and
        [4] her posture as an advocate for Plaintiff the Guardian ad
        Litem has lost her objectivity and this effects [sic] this
        Magistrate’s acceptance of her report and her testimony.

(Doc. 153).8

        {¶27} Appellants argue that this segment illustrates that the Magistrate

disregarded and effectively dismissed the GAL and that the assertions by the

Magistrate are not supported by the record. Appellants do concede in their brief

that the Magistrate is free to disagree with the GAL. Appellants are instead

arguing that that this segment cited shows the Magistrate effectively dismissed the

GAL and therefore left the best interests of the children unrepresented.

        {¶28} Despite appellants’ arguments, it is clear from the record that the

GAL’s testimony and recommendation were thoroughly analyzed and considered

by the Magistrate and that the GAL was not “effectively dismissed.” By the
8
  Numbers were added for ease of understanding of the four separate assertions appellants argue were
unfounded.

                                               -10-
Case No. 16-12-08


language of the segment cited above, the Magistrate only stated that the

considerations affected the acceptance of the GAL’s report and testimony, not that

they caused the Magistrate to completely disregard the GAL’s opinions.

      {¶29} In fact, the Magistrate’s initial discussion of the GAL covers five

pages of the Magistrate’s Decision and details areas where the Magistrate

disagreed with the GAL’s conclusions. The segment appellants cite as improper is

in the ninth paragraph of eleven consecutive paragraphs of the Magistrate’s

Decision addressing the GAL’s testimony, reports, and recommendation. The

following excerpts illustrate some other portions of the Magistrate’s analysis

through those pages:

      The Guardian ad Litem found Plaintiff to be a prolific
      communicator and the Guardian ad Litem did not find anything
      Plaintiff told her to be untrue. The undersigned found
      differently, as Plaintiff was often inconsistent in her testimony
      and with the testimony of others.

      ***

      The Guardian ad Litem believes if Plaintiff was mentally unable
      to deal with being custodial parent, that she would show signs in
      other areas, such as being disheveled, not being able to hold
      down a job, fighting with her parents. However, Plaintiff
      showed none of these signs prior to her suicide attempt.

      ***

      The Guardian ad Litem believes everything Plaintiff told her,
      and did not believe things Defendant told her. Plaintiff told the
      Guardian ad Litem that certain clothing items came to her from
      Defendant in a certain way, and without any verification the

                                      -11-
Case No. 16-12-08


       Guardian ad Litem believed Plaintiff. The Guardian ad Litem
       did find Defendant’s house to be immaculate and that Cole
       attends school clean. The Guardian ad Litem was surprised at
       how clean Defendant keeps his house, as she expected something
       consistent with pictures Plaintiff provided her.

(Doc. 153).

       {¶30} Later in the Magistrate’s decision, as the Magistrate is addressing

best interests of the children, the Magistrate again discusses the GAL’s testimony,

reports, and recommendation over four paragraphs spanning another four pages

further illustrating why the Magistrate disagreed with the GAL. The following is

an excerpt of that discussion:

       The initial Guardian ad Litem report indicated that the children
       should reside with Third Party Defendant, Allers.              The
       Guardian ad Litem also outlined several concerns she felt
       needed addressed. These concerns included Drew’s speech issue
       and his medical issues regarding constipation. Defendant has
       addressed Drew’s speech issues and they no longer are present.
       There was no testimony, outside Plaintiff, that Defendant is
       inappropriately managing Drew’s functional constipation issues.
       Drew has the same issues with Defendant he had with Plaintiff
       and the doctor is not overly concerned with those issues at this
       point. The Guardian ad Litem also has concerns regarding the
       parties ability to effectively communicate. This is a concern for
       the undersigned as well. * * * However, the Third Party
       Defendant that the Guardian ad Litem recommends the children
       live with have such a dislike for Defendant that Jean Aller can
       say NOTHING positive or nice about Defendant. Further
       Plaintiff lives with the Allers, so that recommendation essentially
       places the children with Plaintiff whom the Guardian ad Litem
       initially stated cannot care for them. That is not in the
       children’s best interests.

(Emphasis sic). (Doc. 153).

                                       -12-
Case No. 16-12-08


      {¶31} Based on the discussion, there is nothing to suggest that the

Magistrate wholly disregarded and “effectively dismissed” the GAL as the

Magistrate went to great lengths to analyze the GAL’s testimony and

recommendations. The discussion shows that the Magistrate generally disagreed

with the GAL rather than dismissed the GAL’s conclusions altogether.

      {¶32} Furthermore, we would note that the Magistrate’s criticisms of the

GAL, which appellants claim are inappropriate in a specific segment and

tantamount to dismissal of the GAL, could be considered legitimate.         In the

segment appellants cite, the Magistrate points to the frequency of contact between

Erin and the GAL. It is true from the record that far less contact occurred between

Michael and the GAL. Also in her decision the Magistrate points out that the

GAL knew more about the children in this case because her child was in the same

class as one of the children in this case. The record also illustrates that the GAL

and her child also happened to be at a birthday party wherein Erin and her child

were attending.     Moreover, it is undisputed that the GAL filed a criminal

complaint against Michael and contacted children’s services on behalf of Macy.

No charges were ultimately brought and the children’s services investigation

found that any alleged wrongdoing on behalf of Michael was unsubstantiated.

Finally, the trial court addressed the “bias” claim in its review of appellants’




                                       -13-
Case No. 16-12-08


objections, and found the Magistrate’s interpretation to be reasonable. The trial

court found that,

       A review of both the initial and supplemental reports show that
       the GAL focuses on the change of circumstances issue, which is
       not appropriate in a GAL report and is strong evidence of bias
       towards a party rather than a focus on the best interests of the
       children. * * * The magistrate is free to accept or reject the
       GAL’s recommendation, and to test the GAL’s credibility.

       {¶33} Thus all of the Magistrate’s findings that were cited as inappropriate

were supported by the record and therefore could be considered to be legitimate

criticisms made by the Magistrate.

       {¶34} However, even if the criticisms were unfounded, and even if the

Magistrate had somehow improperly disregarded the GAL’s testimony, there was

still significant evidence cited in the lengthy decision of the Magistrate supporting

granting Michael custody. Therefore even if we found the assertions by the

Magistrate regarding the GAL to be inappropriate and struck the portion of the

Magistrate’s decision containing them, the record still supports the ultimate

outcome.

       {¶35} For all of the foregoing reasons, appellants’ assignment of error is

overruled and the judgment of the Wyandot County Court of Common Pleas,

Domestic Relations Division, is affirmed.

                                                                Judgment Affirmed
PRESTON, P.J. and WILLAMOWSKI, J., concur.
/jlr

                                        -14-